Case 2:18-cv-03439-NGG-RLM Document 58-13 Filed 06/06/19 Page 1 of 4 PageID #: 790




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -------------------------------------------------------------------   X
    SCOTT PELLEGRINO, on behalf of himself and all                       :
    others similarly situated; and CHRISTINE                             :
    VANOSTRAND, on behalf of herself and all others                      :
    similarly situated,                                                  :
                                         Plaintiffs,                     :
                                                                         :   Civ. Action No. 18-cv-03439
                               -against-                                 :   (JMA)(GRB)
                                                                         :
    NEW YORK STATE UNITED TEACHERS;                                      :   DECLARATION OF STACEY
    UNITED TEACHERS OF NORTHPORT, as                                     :   WEISBERG IN SUPPORT OF
    representative of the class of all chapters and                      :   UNION DEFENDANTS’
    affiliates of New York State United Teachers;                        :   MOTION TO DISMISS THE
    NORTHPORT-EAST NORTHPORT UNION FREE                                  :   COMPLAINT
    SCHOOL DISTRICT, as representative of the class                      :
    of all school districts in the state of New York;                    :
    ANDREW CUOMO, in his official capacity as                            :
    Governor of New York; BARBARA                                        :
    UNDERWOOD, in her official capacity as Attorney                      :
    General of New York; JOHN WIRENIUS, in his                           :
    official capacity as chair of the New York Public                    :
    Employment Relations Board; ROBERT HITE, in his                      :
    official capacity as member of the New York Public                   :
    Employment Relations Board,                                          :
                                                                         :
                                         Defendants.                     :
   -------------------------------------------------------------------   X

          STACEY WEISBERG, pursuant to U.S.C. § 1746, declares as follows:

          1.       I am over eighteen and competent to testify on the matters set forth herein. I

  submit this declaration in support of the motion by United Teachers of Northport (“UTN”) and

  New York State United Teachers (“NYSUT”) to dismiss the Complaint filed by Plaintiffs Scott

  Pellegrino and Christine VanOstrand.

          2.       I am the president of UTN. I have held that position since July 1, 2018.

          3.       I have access to UTN’s records kept in the ordinary course of its business, which I

  reviewed in preparing this declaration.

                                                           1
Case 2:18-cv-03439-NGG-RLM Document 58-13 Filed 06/06/19 Page 2 of 4 PageID #: 791




         4.      UTN is an employee organization under the New York Public Employees’ Fair

  Employment Act, N.Y. Civ. Serv. Law §§ 200, et seq. (“Taylor Law”), and is the recognized

  bargaining representative for teachers and other titles employed by the Northport-East Northport

  Union Free School District (“Northport”). UTN and Northport are the sole parties to a collective

  bargaining agreement (“UTN-Northport CBA”). A true and correct copy of the UTN-Northport

  CBA is attached as Exhibit “1”.

         5.      UTN is an unincorporated association and has approximately 1,114 in-service and

  retired members. UTN’s members are NYSUT members.

         6.      UTN and NYSUT are separate entities. UTN is an autonomous local affiliate of

  NYSUT. The relationship between UTN and NYSUT is contractual and governed by NYSUT’s

  Constitution and Bylaws. UTN is not an agent for NYSUT, nor any of its other local affiliates.

  Neither NYSUT nor any of its local affiliates are agents for UTN.

         7.      On behalf of its members, NYSUT provides UTN services and benefits related to,

  among other things, advice, guidance, and support for collective bargaining and compliance with

  federal, state, and local laws and regulations.

         8.      In or around June 2018, I learned that then UTN member Mr. Pellegrino and

  another person, Ms. VanOstrand, commenced this action seeking, among other things, to declare

  Taylor Law provisions regarding fair share fees (sometimes referred to as “agency fees”) as

  unconstitutional, various forms of injunctive relief, and repayment of Mr. Pellegrino’s

  membership dues in an amount equal to what he would have been required to pay in fair share

  fees, and Ms. VanOstrand’s fair share fees.

         9.      On June 27, 2018, I was informed by NYSUT, UTN’s statewide affiliate, that

  Janus v. AFSCME, Council 31, 138 S.Ct. 2448 (2018), rendered agency fees unconstitutional

                                                    2
Case 2:18-cv-03439-NGG-RLM Document 58-13 Filed 06/06/19 Page 3 of 4 PageID #: 792




  and that UTN could not legally enforce any agency fees rights under the Taylor Law or CBA, or

  otherwise compel nonmembers to pay fees toward UTN without prior written consent.

         10.     On June 27, 2018, NYSUT, on UTN’s behalf, sent notice to Northport to inform it

  about Janus, and demand that Northport cease deducting agency fees from nonmembers. A true

  and accurate copy of NYSUT’s letter to Northport is attached as Exhibit “2”.

         11.     For at least the three years before Janus, UTN did not have any nonmembers

  agency fee payers.

         12.     Mr. Pellegrino was a UTN member from 1995, until August 27, 2018, when he e-

  mailed me and Northport to resign his membership. A true and accurate copy of Mr.

  Pellegrino’s August 27, 2018 e-mail is attached as Exhibit “3”.

         13.     UTN immediately terminated Mr. Pellegrino’s membership and has not received

  membership dues, agency fees, or any other monies from him since he resigned membership.

         14.     By e-mail, dated September 6, 2018, I notified Northport that Mr. Pellegrino was

  no longer a UTN member and requested that it no longer deduct member dues from his wages.

  A true and correct copy of my E-mail to Northport is attached as Exhibit “4”.

         15.     UTN has had Mr. Pellegrino’s contact information including his home address

  since 1995.

         16.     UTN does not have any relationship with Ms. VanOstrand, is not Ms.

  VanOstrand’s bargaining representative, has no relationship with Ms. VanOstrand’s employer,

  does not have her contact information, and never received any agency fees or any other monies

  from her.

         17.     Upon information and belief, Ms. VanOstrand’s bargaining representative is the

  Endicott Teachers Association (“ETA”), which is a separate NYSUT local affiliate.

                                                  3
Case 2:18-cv-03439-NGG-RLM Document 58-13 Filed 06/06/19 Page 4 of 4 PageID #: 793




          18.    Since Janus, UTN has not collected dues, agency fees, or any other monies from

 any nonmember.

          19.    UTN will not enforce any statutory or contractual right to compel agency fees

 from nonmembers post-Janus.

          20.    Upon information and belief, Northport will not intentionally deduct agency fees

 or any other monies from nonmembers for the purpose of transfen-ing the same to UTN post-

 Janus.

          21.    UTN will refund any future agency fees inadvertently transferred from

 nonmembers without prior written consent in compliance with Janus.

          I declare under the penalty of perjury that the foregoing is true and correct.

          Executed in East Northport, New York on January 17, 2019.




                                                 Stacey Weisberg




                                                    4
